Citation Nr: 0707511	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, to include arthritis on a direct incurrence or 
presumptive basis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder, to include arthritis on a direct incurrence or 
presumptive basis.

3.  Entitlement to service connection for a cervical spine 
disorder, inclusive of degenerative disc disease, to include 
the questions of whether finality attached to a July 1994 
denial of the veteran's original claim.  

4.  Entitlement to service connection for a right knee 
disorder, including arthritis, secondary to service-connected 
intervertebral disc syndrome of the lumbar spine and right 
leg radiculopathy.  

5.  Entitlement to service connection for a left knee 
disorder, including arthritis, secondary to service-connected 
intervertebral disc syndrome of the lumbar spine and right 
leg radiculopathy.

6.  Entitlement to secondary service connection for a 
cervical spine disorder, including degenerative disc disease, 
secondary to service-connected intervertebral disc syndrome 
of the lumbar spine and right leg radiculopathy.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to January 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office in Togus, Maine, on behalf of the RO in Newark, New 
Jersey.  Therein, the RO denied entitlement of the veteran to 
service connection for osteoarthritis of the left and right 
knees and for degenerative disc disease of the cervical 
spine.  Notwithstanding the RO's action , a July 1994 
unappealed RO decision denied the veteran's original claims 
for service connection for right and left knee disabilities 
on a direct incurrence basis.  In support of that decision, 
the RO found that the record did not show a current right or 
left knee disability.  As this decision was not appealed, it 
became final.  Hence, new and material evidence is required 
to reopen the claims.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104, 3.156 (2006).  

Although the RO apparently reopened the claims for service 
connection for right and left knee disabilities on direct 
incurrence and presumptive bases and denied entitlement on 
the merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Therefore, these issues have been characterized as noted on 
the title page.  (The claims for secondary service connection 
for right and left knee disabilities are original claims and 
are styled as such on the title page.)

The decision below reopens the claims for service connection 
for right and left knee disabilities on direct incurrence and 
presumptive bases and finds that finality of the part of the 
1994 decision that denied service connection for a cervical 
spine disability on a direct incurrence basis does not 
attach.  Accordingly, the Board's mischaracterization of 
these claims at a hearing before the Board, sitting at the 
Newark RO (i.e., Travel Board hearing), in May 2006, as 
original or new claims is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2006).   

A transcript of the May 2006 Travel Board hearing is of 
record.  During the course of this proceeding, the veteran 
raised issues of entitlement to direct and secondary service 
connection for diabetes mellitus, gout, and hyperlipidemia, 
and, in June 2006, he also alleged his entitlement to direct 
and secondary service connection for pancreatitis.  Such 
matters are not within the Board's jurisdiction for review at 
this time, but each is referred to the RO for initial 
development and adjudication.  

Subsequent to the Board's hearing in May 2006, the veteran 
submitted several items of evidence directly to the Board, 
albeit without a waiver of initial consideration of such 
evidence by the RO.  This matter is further addressed in the 
remand below.

Inasmuch as the Board reopens the claims for service 
connection for right and left knee disorders on direct 
incurrence and presumptive bases and finds in favor of the 
veteran as to whether a July 1994 RO decision denying his 
original claim for service connection for a cervical spine 
disability on a direct incurrence basis was final, the 
veteran's original claim for direct service connection for a 
cervical spine disorder, as well as all other matters 
presented for review, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A July 1994 RO decision denying service connection for 
right and left knee disabilities on a direct incurrence basis 
was not appealed and became final.

2.  There is evidence of record which is both new, in that it 
was not submitted to agency decisionmakers prior to last 
final decision and material, in that it bears on an 
unestablished fact necessary to substantiate the underlying 
claims of service connection for right and left knee 
disabilities on direct incurrence and presumptive bases and 
it raises a reasonable possibility of substantiating the 
claims.  

3.  The part of the RO's July 1994 decision denying the 
veteran's original claim of entitlement to direct service 
connection for a cervical spine disorder, was followed by the 
submission of new and material evidence within the appeal 
period that immediately followed.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a right knee disability, to 
include arthritis, on direct incurrence and presumptive 
bases.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disability, to 
include arthritis, on direct incurrence and presumptive 
bases.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

3.  The RO's action of July 23, 1994, denying the veteran's 
original claim of entitlement to direct service connection 
for a cervical spine disorder, is not final, based on the 
presentation of new and material evidence within the appeal 
period that followed.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.156 (2001); Muehl v. West, 13 Vet. App. 159, 161 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has 
also been the subject of various holdings of Federal courts. 
However, as the disposition herein reached is favorable to 
the appellant to the extent indicated, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is at this 
juncture obviated.

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence received after the 1994 RO decision noted above 
relates to a previously unestablished fact necessary to 
substantiate the veteran's underlying claim.  Id.  
Specifically, the additional evidence in question includes an 
X-ray report that shows arthritis of both knees.  Given the 
fact that the veteran filed his original claim for service 
connection for a bilateral knee disability immediately after 
service, this evidence raises a reasonable possibility of 
substantiating the appeal.  Accordingly, new and material 
evidence has been received to reopen the claims for service 
connection for right and left knee disabilities on direct 
incurrence and presumptive bases.  The Board will address 
this matter further in the remand below as further 
development is warranted prior to appellate consideration of 
this part of the veteran's appeal.  (The veteran's original 
claims for secondary service connection for right and left 
knee disabilities are also addressed in the remand.) 

                                                  Cervical 
Spine

The RO has developed this matter without consideration of any 
prior rating actions involving the veteran's original claim 
for direct service connection or otherwise determined whether 
finality attached to any such determination(s).  Notice is 
taken that the New York RO denied the veteran's original 
claim for direct service connection for a cervical spine 
disorder in a rating decision entered on July 23, 1994.  The 
undersigned herein addresses only the limited issue of 
whether finality has attached to the aforementioned July 1994 
denial.

By way of background, it is noted that the veteran initiated 
an original claim for direct service connection for a 
cervical spine disorder, manifested by cervical spine pain, 
in February 1994, and that the RO in a rating decision of 
July 23, 1994, denied such claim on the basis there had been 
no showing of a cervical spine disorder. Notice of the denial 
was issued later in July 1994, but no timely appeal was then 
initiated within the time limits prescribed by law.  

However, the record reflects that, in early to mid-August 
1994, VA undertook clinical and radiological evaluations of 
the veteran's cervical spine, findings from which disclosed 
evidence of upper back pain and a fusion of the C-2 and C-3 
vertebral bodies.  Moreover, a VA medical examination in June 
1995 yielded findings which were found by the examiner to be 
consistent with a cervico-dorsal spine syndrome involving 
neck pain.  This evidence is both new and material, as 
defined by 38 C.F.R. § 3.156(a) (2001), i.e., the regulation 
pertinent to this claim. The effect of the RO's receipt of 
new and material evidence within the appeal period is to 
render the July 1994 decision non-final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 3.156(b); Muehl v. West, 13 Vet. 
App. 159, 161 (1999).  In light of such holding, further 
actions as set forth below are required. 


ORDER

New and material evidence having been received, the claims 
for entitlement to service connection for a right knee 
disability on direct incurrence and presumptive bases are 
reopened.

New and material evidence having been received, the claims 
for entitlement to service connection for a left knee 
disability on direct incurrence and presumptive bases is 
reopened.

The RO's decision of July 1994, denying the veteran's 
original claim of entitlement to direct service connection 
for a cervical spine disorder, manifested by pain, is not 
final.


REMAND

As the veteran's original claim of February 1994 for direct 
service connection for a cervical spine disorder remains 
pending to this time, further consideration of such claim by 
the RO is required on a de novo basis, following appropriate 
VCAA notice and the conduct of any and all development deemed 
necessary in order to determine whether or not a cervical 
spine disorder was incurred in service.  

As to all other matters on appeal, it is evident that the 
veteran has submitted multiple items of evidence to the Board 
for its review, without a waiver of initial RO consideration.  
It also is shown that the veteran submitted to the RO in 
October 2005, as an attachment to his substantive appeal, 
photocopied materials regarding the relationship of knee 
problems and certain foot and lower extremity disorders, but 
without the subsequent issuance of a supplemental statement 
of the case (SSOC) by the RO, pursuant to 38 C.F.R. § 19.31 
(2006).  The RO must consider this additional evidence and if 
any of the claims are not granted, issue an appropriate SSOC. 

The evidence on which the RO has determined that grants of 
secondary service connection are not in order is inadequate, 
to include for adjudication of the issues of whether the 
veteran's right knee, left knee or cervical spine disability 
was aggravated by his service-connected low back disability.  
See Allen v. Brown, 7 Vet. App. 439 (1995).  

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen, supra, regarding secondary service connection on 
the basis of the aggravation of a nonservice-connected 
disorder by service-connected disability.  See 71 Fed. Reg. 
52744 (2006).  Under the changes, the section heading of 38 
C.F.R. § 3.310 was retitled "Disabilities that are 
proximately due to, or aggravated by, service-connected 
disease or injury" and the previously designated paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

Here, the RO in its statement of the case of September 2005 
indicated that a new version of §3.310 was being cited, but 
the regulation actually set forth was that of §3.310, as in 
effect prior to October 10, 2006.  

The RO must ensure compliance with VCAA's duty to notify the 
veteran, codified in 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2006).  Also, during the 
pendency of this appeal, in March 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be furnished to the veteran that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if one or more of 
his claims for service connection addressed in this remand is 
granted.  That notice must also include an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.

On the basis of the foregoing, further actions as set forth 
below are found to be needed.  Accordingly, this appeal is 
REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), the RO must notify 
the veteran of what information and 
evidence are needed to substantiate his 
original claim of entitlement to direct 
service connection for a cervical spine 
disorder, including degenerative disc 
disease, to include on a direct 
incurrence basis and as secondary to 
service-connected disabilities of the 
lumbar spine; and his claims for service 
connection for left and right knee 
disorders, inclusive of osteoarthritis, 
to include on direct incurrence and 
presumptive bases and as secondary to 
service-connected disabilities of the 
lumbar spine.  The veteran must be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining records of treatment 
from private medical professionals, or 
other evidence, provided that he provides 
sufficient, identifying information and 
written authorization.

The RO's VCAA notice must also include, 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), an explanation as to 
the information or evidence needed to 
establish ratings and effective dates for 
the disabilities at issue , as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.  

2.  All pertinent VA examination and 
treatment reports, not already of record, 
which were compiled at the VA Medical 
Center in Brooklyn, New York, and East 
Orange, New Jersey, including the 
satellite outpatient clinic in Brick, New 
Jersey, from January 1994 to the present, 
must be obtained for inclusion in the 
veteran's claims folder.  

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination, 
preferably at the VA Medical Center in 
Washington, DC, (the area of the 
veteran's current residence and place of 
work) in order to determine the nature 
and etiology of any existing left or 
right knee disorder and any disorder of 
his cervical spine.  The claims folder in 
its entirety must be furnished to the 
physician for use in the study of this 
case.  Such examination must include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses 
pertaining to each knee and the cervical 
spine must be fully set forth.

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, the physical examination and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a)  Is it at least as likely 
as not (50 percent or higher 
degree of probability) that any 
disorder of the veteran's left 
or right knee (including 
documented arthritis) or 
cervical spine (including 
documented degenerative disc 
disease) that is present began 
during service or is linked to 
some incident of his period of 
active duty from May 1992 to 
January 1994, to include his 
documented fall of 25-30 feet 
into a river during basic 
training?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected 
intervertebral disc syndrome of 
the lumbar spine or right leg 
radiculopathy caused or 
aggravated his right knee 
disability, left knee 
disability or cervical spine 
disability?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also informed that 
aggravation is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.   

If it is determined that the veteran's 
right knee, left knee or cervical spine 
disability was aggravated by his service-
connected intervertebral disc syndrome of 
the lumbar spine or right leg 
radiculopathy, to the extent that is 
possible, the examiner should indicate 
the approximate degree of disability or 
baseline (e.g., mild, moderate) before 
the onset of the aggravation.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate.

4.  Following any additional development 
that may be indicated, the RO must 
readjudicate the veteran's original claim 
for direct service connection for a 
cervical spine disorder, including 
degenerative disc disease, as well as his 
claims for service connection for service 
connection for left and right knee 
disorders, inclusive of osteoarthritis, 
to include on direct incurrence, 
presumptive and secondary bases (due to 
service-connected intervertebral disc 
syndrome of the lumbar spine and right 
leg radiculopathy), on the basis of all 
the evidence on file, including that 
submitted to the Board in May 2006, and 
all governing legal authority, inclusive 
of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006.  

If any benefit sought on appeal remains denied, the veteran 
and his representative must be provided with a supplemental 
statement of the case, which must contain notice of all 
relevant actions taken on the claims for benefits, to include 
the evidence received by the Board in May 2006 and the 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006.  
An appropriate period of time should then be allowed for a 
response, before the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this 
remand is to obtain additional procedural and evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


